Citation Nr: 0010892	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  98-09 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include a depressive disorder.  

2.  Entitlement to service connection for chronic fatigue, 
memory loss, and a sleep disorder, to include as an 
undiagnosed illness incurred as a result of service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

3.  Entitlement to service connection for headaches, to 
include as an undiagnosed illness incurred as a result of 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  

4.  Entitlement to service connection a respiratory disorder, 
to include as an undiagnosed illness incurred as a result of 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.

5.  Entitlement to service connection for a cardiovascular 
disorder, to include as an undiagnosed illness incurred as a 
result of service in the Southwest Asia theater of operations 
during the Persian Gulf War.  

6.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a skin rash, to 
include as an undiagnosed illness incurred as a result of 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to 
November 1984.  Documents in the claims file indicate that 
she also served on active duty in Southwest Asia during the 
Persian Gulf War from November 21, 1990 to June 15, 1991.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).  



FINDINGS OF FACT

1.  The record does not contain competent evidence of a 
current headache disability that was incurred or aggravated 
during, or as a result of, service; nor does it show 
objective indications of a chronic disability manifested by 
headaches in service or since the veteran's period of 
service, that can be attributed to any undiagnosed illness.

2.  The record does not contain competent evidence of a 
current chronic fatigue and/or memory loss disability that 
was incurred or aggravated during, or as a result of, 
service; nor does it show objective indications of a chronic 
disability manifested by chronic fatigue and/or memory loss 
in service or since the veteran's period of service, that can 
be attributed to any undiagnosed illness.

3.  The veteran's complaints of sleep impairment have been 
associated with the diagnosis of an adjustment disorder and 
depressed mood in service, and with the diagnosis of a 
depressive disorder since service.  

4.  The record does not contain competent evidence of a 
current respiratory disability that was incurred or 
aggravated during, or as a result of, service; nor does it 
show objective indications of a chronic disability manifested 
by respiratory impairment in service or since the veteran's 
period of service, that can be attributed to any undiagnosed 
illness.

5.  The record does not contain competent evidence of a 
current cardiovascular disorder that was incurred or 
aggravated during, or as a result of, service; nor does it 
show objective indications of a chronic disability manifested 
by cardiovascular impairment in service or since the 
veteran's period of service, that can be attributed to any 
undiagnosed illness.

6.  The assessment of a 1997 VA psychiatric examination 
report, to the effect that the veteran has a current 
depressive disorder with multiple post-traumatic stress 
disorder features associated with multiple stressful 
incidents of perceived injustice during service, is 
sufficient to render the veteran's claims of service 
connection for a psychiatric disorder plausible.

7.  In August 1992, the RO considered all of the evidence 
then of record and denied the veteran's claim of entitlement 
to service connection for a skin rash disability.  The 
veteran did not file a timely substantive appeal to the 
statement of the case that was issued in response to her 
notice of disagreement with that decision.  

8.  Additional evidence received since August 1992 bears 
directly and substantially upon the matter of service 
connection for a skin rash disability.  

9.  The record does not contain competent evidence of a 
current skin disorder that was incurred or aggravated during, 
or as a result of, service; nor does it show objective 
indications of a chronic disability manifested by a skin rash 
in service or since the veteran's period of service, that can 
be attributed to any undiagnosed illness.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well grounded 
claim for entitlement to service connection for headaches.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. §§ 
3.303, 3.317 (1999).

2.  The veteran has not submitted evidence of a well grounded 
claim for entitlement to service connection for a chronic 
fatigue and/or memory loss disability.  38 U.S.C.A. §§ 1110, 
1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.317 (1999).

3.  The veteran has not submitted evidence of a well grounded 
claim for entitlement to service connection for a sleep 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 
C.F.R. §§ 3.303, 3.317 (1999).

4.  The veteran has not submitted evidence of a well grounded 
claim for entitlement to service connection for a respiratory 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 
C.F.R. §§ 3.303, 3.317 (1999).

5.  The veteran has not submitted evidence of a well grounded 
claim for entitlement to service connection for a 
cardiovascular disorder.  38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.317 (1999).

6.  The veteran has submitted evidence of a well grounded 
claim for entitlement to service connection for a depressive 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 
C.F.R. §§ 3.303, 3.317 (1999).

7.  The August 1992 decision of the RO that denied service 
connection for a skin disorder is final; new and material 
evidence has been submitted with respect to that claim, and 
the claim is reopened.  38 U.S.C. § 4005 (1992); 38 C.F.R. 
§ 19.192 (1992); currently 38 U.S.C.A. §§ 5107(a), 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.156, 3.385, 20.302, 20.1100 
(1999).

8.  The veteran has not submitted evidence of a well grounded 
claim for entitlement to service connection for a skin 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 
C.F.R. §§ 3.303, 3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and Regulations

The veteran is seeking service connection for various claimed 
disabilities.  Under pertinent law and VA regulations, 
service connection may be granted if any of the disabilities 
manifested or was aggravated during, or as a result of 
service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.309, 3.317, 3.381, 3.382 (1999).

For a showing of chronic disability in service there is 
required a combination of manifestations sufficient to 
identify the disorder, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. §3.303(b)(1999).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).

Congenital or developmental defects, as such, are not 
diseases or injuries within the meaning of applicable 
legislation, and are not subject to service connection.  38 
C.F.R. § 3.303(c) (1999).

Additionally, compensation for certain disabilities due to 
undiagnosed illnesses may be granted.  The pertinent 
regulation, 38 C.F.R. § 3.317 (1999) is as follows:

(a)  (1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability:  (i) became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2001; and  
(ii) by history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.  (2) 
For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  (3) For purposes of this 
section, disabilities that have existed for 6 months or more 
and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6- month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  (4) A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from part 4 
of this chapter for a disease or injury in which the 
functions affected, anatomical localization, or 
symptomatology are similar.  (5) A disability referred to in 
this section shall be considered service connected for 
purposes of all laws of the United States.  

(b)  For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:  (1) Fatigue  (2) 
Signs or symptoms involving skin  (3) Headache  (4) Muscle 
pain  (5) Joint pain  (6) Neurologic signs or symptoms  (7) 
Neuropsychological signs or symptoms  (8) Signs or symptoms 
involving the respiratory system (upper or lower)  (9) Sleep 
disturbances  (10) Gastrointestinal signs or symptoms  (11) 
Cardiovascular signs or symptoms  (12) Abnormal weight loss  
(13) Menstrual disorders.  

(c)  Compensation shall not be paid under this section:  (1) 
If there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or  (2) If there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or  (3) If there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  

(d)   For purposes of this section:  (1) The term "Persian 
Gulf veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War. (2) the Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  

Whether new and material evidence has
been presented to reopen a claim for service connection for a 
skin rash

It is uncontroverted that in August 1992 the RO considered 
all of the evidence then of record and denied the veteran's 
claim of entitlement to service connection for a skin rash 
disability.  The basis for that denial was that the service 
medical records did not show treatment of a skin rash in 
service, nor was a skin rash found on post-service 
examination.  In October 1992, the veteran filed a notice of 
disagreement to that decision, and a statement of the case 
was issued in November 1992.  The veteran did not file a 
timely substantive appeal to the statement of the case and 
the August 1992 decision became final.  38 U.S.C. § 4005 
(1992); 38 C.F.R. § 19.192 (1992); currently 38 U.S.C.A. 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Stanton 
v. Brown, 5 Vet. App. 563, 566 (1993).  The Court has 
reviewed and upheld the standards regarding the issue of 
finality.  Reyes v. Brown, 7 Vet. App. 113 (1994).

With regard to petitions to reopen previously and finally 
disallowed claims, VA must conduct a three-part analysis, 
first, whether evidence submitted is "new and material" 
under 38 C.F.R. § 3.156(a), second, if it finds the evidence 
is "new and material" immediately upon reopening it must 
determine whether the claim is well grounded, based upon all 
of the evidence, presuming its credibility, and third, if the 
claim is well grounded, to proceed to the merits, but only 
after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(b) had been fulfilled.  Elkins v. West, 12 Vet. App. 
209 (1999) (en banc); see also Winters v. West, 12 Vet. App. 
203 (1999) (en banc).

With respect to the issue of reopened claims, the Court held, 
even assuming that newly presented evidence was material, a 
reopened claim could be denied in the clear absence from the 
total record of a required element of a well-grounded claim.  
Winters, 12 Vet. App. 203 (citing Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) 
(table)).  

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

The Board must determine if any of the evidence received 
subsequent to the RO's 1992 decision is both "new" and 
"material," to the question of whether the veteran has a skin 
disorder that was present in service or could otherwise be 
related to the veteran's period of service.  These questions 
involve a medical diagnosis or opinion as to medical 
causation, and therefore require competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The evidence submitted since the RO's denial of the claim on 
the merits in 1992 consists of the veteran's written and oral 
statements, and VA medical records reflecting testing and 
treatment of the veteran from 1992 through 1998.  

The additional written and oral evidence presented by the 
veteran includes reformulated allegations and summations of 
her inservice and post-service experiences.  The veteran has 
conjectured that her current skin disorder has an association 
to her experiences during active duty including her service 
in the Persian Gulf during the Persian Gulf war.  The 
veteran, however, is not shown to have the medical background 
required to provide the etiology of her current skin 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

On the other hand, the newly submitted medical records that 
document the treatment of the veteran from 1992 through 1998, 
were for the most part, generated by medical personnel who 
are deemed to possess the requisite medical knowledge to 
render a medical diagnosis and opinion of causation 
competent.  In addition, these records were not considered by 
the RO in 1998.  The additional VA medical evidence that has 
been submitted reflects examination and treatment for various 
disorders, including the skin disorder at issue.  

In pertinent part, the new VA medical evidence consists of 
the diagnosis following general VA examination in March 1997 
of "Intermittent rash affecting her hands.  There is no rash 
present at this time;" outpatient treatment in January 1998 
for complaints of a chronic skin rash diagnosed as contact 
dermatitis; outpatient treatment in May 1998 for recurrent 
contact dermatitis, diagnosed as eczema; and outpatient 
treatment in July 1998, for complaints of a "generalized 
rash that comes and goes."  

These newly submitted VA medical records are clearly material 
because they address whether the veteran has a current skin 
disorder.  Consequently, it is evidence "which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a).  It 
is thus new and material, and the claim is reopened on the 
basis of the newly submitted private medical records 
described herein.  

Having found this evidence to be "new and material" under 
38 C.F.R. § 3.156(a), and having reopened the veteran's 
claim, it must now be determined whether the claim is well 
grounded, based upon all of the evidence, presuming its 
credibility.  Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc); see also Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).

Well Groundedness

The initial question to be answered regarding the issues on 
appeal is whether the veteran has presented evidence of a 
well grounded claim; that is, a claim which is plausible.  If 
she has not presented a well grounded claim, her appeal must 
fail and there is no duty to assist her further in the 
development of her claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  Although the claim need 
not be conclusive, it must be accompanied by supporting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has set forth the parameters of what constitutes a 
well-grounded claim, i.e., a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of section 5107(a).  See Epps v. Gober, 126 F. 
3d 1464 (Fed. Cir. 1997).

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id.  See also Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  

Without evidence showing that a disease or disability is 
present, no plausible claim for service connection can be 
presented, and the claim is not well grounded.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute competent evidence 
to render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991).  

A well-grounded claim for compensation under 38 U.S.C.A. § 
1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of :  (1) active military, naval or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99 (May 3, 1999).

As noted above, the veteran had two periods of active 
service, namely from 1980 to 1984 and from November 1990 to 
June 1991.  It is the veteran's contention that she has a 
psychiatric disorder, chronic fatigue, memory loss, a sleep 
disorder, headaches, a respiratory disorder, a cardiovascular 
disorder, and a skin disorder related to her active service, 
and specifically to her second period of active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War.  

With respect to her contentions, the veteran is advised that 
where the determinative issues involve questions of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Laypersons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992). Consequently, lay assertions of medical causation or 
medical diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a).  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 95 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Hence, the Board finds that the veteran's 
unsubstantiated allegations alone are an insufficient basis 
on which to establish a well-grounded claim for service 
connection.

In this case, the Board has determined, for the reasons 
discussed below, that the claims for service connection for 
chronic fatigue, memory loss, a sleep disorder, headaches, a 
respiratory disorder, a cardiovascular disorder, and a skin 
disorder, including the claim that fatigue, memory loss, 
sleep disturbance, headaches, respiratory impairment, 
cardiovascular impairment, and a skin rash are manifestations 
of undiagnosed illness, are not well grounded.  The Board 
will first address the issue of service connection of a 
diagnosed disability, and then the issue service connection 
for manifestations of an undiagnosed illness.  

Since a well-grounded claim has not been submitted with 
respect to those issues, and there is no indication of the 
existence of pertinent evidence that could make the claims 
well grounded, the VA is not obligated by statute to assist 
the veteran in the development of facts pertinent to those 
claims.  38 U.S.C.A. § 5107(a).  Epps v. Gober, 126 F.3d 1464 
(1997).  Nonetheless, under 38 U.S.C.A. § 5103(a), VA should 
advise the claimant of the evidence necessary to complete his 
application.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
This obligation was successfully completed by the RO in its 
statement of the case and supplemental statement of the case.  
Likewise, the Board's discussion below informs the veteran of 
the requirements for the completion of her application for 
the claims for service connection.  

On the other hand, the Board has determined that the claim 
for service connection for a depressive disorder is well 
grounded, and that additional development is required with 
respect to that claim, as discussed below. 

The appellant's representative has argued that VA has 
expanded its duty to assist the claimant by provisions in its 
manual M21-1, and that the Board should determine whether the 
RO has followed the guidelines therein and remand the appeal 
for further development if the RO has not followed such 
guidelines.  This manual is not supposed to be a substantive 
rule, see Fugere v. Derwinski, 1 Vet. App. 103, 106 (1990).  
Moreover, in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), 
the Federal Circuit held that, under 38 U.S.C. § 5107(a), VA 
has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the Court held that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  Consequently, I see no basis 
upon which to comply with the representative's request in 
this regard.

Service Connection for a Currently Diagnosed Disability

With respect to the first element required for a well-
grounded claim for service connection for chronic fatigue, 
memory loss, a sleep disorder, headaches, a respiratory 
disorder, a cardiovascular disorder, and a skin disorder-- 
evidence of current disability as provided by a medical 
diagnosis - VA examination and outpatient treatment records, 
including the most recent VA examinations in 1997, do not 
show the diagnoses of a chronic fatigue disorder, a memory 
loss disorder, a sleep disorder, headaches, a respiratory 
disorder, and/or a cardiovascular disorder.  

Medical records do show the diagnosis and treatment of the 
veteran for a skin disorder, variously diagnosed as contact 
dermatitis and eczema.  Notwithstanding, the Board is 
compelled to note that the records also show that the veteran 
reported that she had "bad headaches" associated with acute 
sinusitis on the report of medical history completed at the 
time of her separation from active service in 1991; and that 
a history of sleeping problems, memory loss, and intermittent 
shortness of breath were shown upon VA examination in May 
1997.  Even if one were to assume, however, that in addition 
to a skin disorder, the veteran currently has chronic 
fatigue, headaches, a sleep disorder, a respiratory disorder, 
and a cardiovascular disorder, the veteran's claims for all 
of those disorders must still fail, since she has not 
presented competent evidence of the third element, that is, 
evidence of a nexus between the disabilities at issue and 
injury or disease during either of the veteran's periods of 
service.

Essentially, none of the medical records attribute the 
veteran's current skin disorder or any of the other 
disabilities at issue to a disease or injury noted during her 
active military service.  

The veteran has stated that she has had such disabilities 
since service in the Persian Gulf in 1991.  It is noted in 
that regard that the Court has held that the second and third 
elements of a well-grounded claim for service connection can 
also be satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) 
evidence that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495- 97 
(1997).  The Board notes, however, that the evidence does not 
present or suggest the existence of an alternative avenue to 
service connection for the disorders at issue founded upon 38 
C.F.R. § 3.303(b).  Specifically, although continuity of 
symptomatology is demonstrated by the veteran's reporting of 
such symptomatology, competent evidence must still relate the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 498 (1997).  In this case, the veteran is 
competent to say that she has fatigue, headaches, sleeping 
problems, respiratory problems, and chest pain, but she is 
not competent to determine the cause of her symptoms, that 
is, she is not competent to say that any of the symptoms she 
now claims to experience have the same cause as those which 
she experienced or claims to have experienced during service.  
Without such evidence, the claims for service connection for 
those disorders are not well grounded.

Fatigue, Memory Loss, Sleep Disturbance, Headaches, 
Respiratory Impairment, Cardiovascular Impairment, and a Skin 
Rash as Manifestations of an Undiagnosed Illness

With respect to the first element - evidence of service in 
the Southwest Asia theater of operations during the Persian 
Gulf War - evidence in the claims file, including the 
veteran's service medical records, clearly shows that she 
served in that area between November 1990 and June 1991.

Concerning the second element - manifestations or one or more 
signs or symptoms of undiagnosed illness - the Board notes 
that fatigue, headache, sleep disturbances, signs or symptoms 
involving skin or the respiratory system, and neurological, 
neuropsychological, or cardiovascular signs or symptoms are 
listed in 38 C.F.R. § 3.317(b), and that these are the type 
of symptoms for which lay evidence is competent.  That is, 
the veteran is competent to say that she experiences fatigue, 
memory loss, sleep disturbance, pain in the head, shortness 
of breath, chest pain, and a skin rash.

The veteran's claims for service connection for fatigue, 
memory loss, sleep disturbance, headaches, respiratory 
impairment, cardiovascular impairment, and a skin rash as 
manifestations of an undiagnosed illness must fail, however, 
as she has not presented evidence of the third or fourth 
element required to establish the well groundedness of such 
claims.  That is, as discussed below, the record does not 
contain objective indications of chronic disability during 
the relevant period of service or to a degree of disability 
of 10 percent or more within the specified presumptive 
period, or a nexus between the chronic disability and the 
undiagnosed illness.

In this case, the veteran's skin disorder has been variously 
diagnosed as contact dermatitis or eczema in the treatment 
records.  Thus, it is not a manifestation of an undiagnosed 
illness.  Consequently, the fourth element is lacking as to 
this claim.

By the same token, although sleeplessness was identified, at 
least in terms of the veteran's medical history in service 
and following service, in each case it was associated with a 
diagnosis; i.e., the diagnosis of adjustment disorder with 
depressed mood in service, and the diagnosis of a depressive 
disorder following service.  Thus, it too is not a 
manifestation of an undiagnosed illness.  

With respect to the alleged manifestations of fatigue, memory 
loss, headaches, respiratory impairment, and cardiovascular 
impairment, the Board notes again that the third element of a 
well grounded claim under 38 U.S.C.A. § 1117(a) and 38 C.F.R. 
§ 3.317 requires objective indications of chronic disability 
during the relevant period of service or to a degree of 
disability of 10 percent or more within the specified 
presumptive period.  VAOPGCPREC 4-99 (May 3, 1999).  For 
purposes of this section, "objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  It is on this basis that these claims fail.  
While the veteran has mentioned or complained of fatigue, 
memory loss, headaches, respiratory impairment, and chest 
pain on more than one occasion, nothing in the record with 
regards to those symptoms can be said to have risen to the 
level of "objective evidence perceptible to an examining 
physician of a chronic disability".  In that regard, 
although "dyspnea on exertion with exercise" was noted on 
VA examination in July 1993, and the "history of 
intermittent shortness of breath" was noted on examination 
in May 1997, pulmonary function studies ordered on follow-up 
in 1997 found better than normal function.  Further, although 
headaches were recorded as complaints in a March 1997 
optometry record, they were noted to be "occasional."  
Definitively, the veteran's headaches were not perceived upon 
objective medical observation as chronic.  In summary, there 
is no evidence of the medical observation of fatigue, memory 
loss, headaches, respiratory impairment, and cardiovascular 
impairment as "signs", or any other indicators capable of 
independent verification.  Consequently, the claim regarding 
these manifestations is not well grounded, as the third 
element is lacking.  

Depressive Disorder

The veteran underwent VA psychiatric evaluation in May 1997.  
The examination report of that evaluation shows a diagnosis 
of depressive disorder, not otherwise specified, with 
multiple post-traumatic stress disorder features which 
started secondary to multiple very stressful incidents of 
perceived injustice during the Persian Gulf War.  

The foregoing examination report clearly shows: (1) a medical 
diagnosis of a current disability ("depressive disorder"); 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury 
("stressful incidents . . . during the Persian Gulf War"; 
and (3) medical evidence of a nexus between an in-service 
disease or injury and the current disability ("depressive 
disorder . . .  secondary to . . . stressful incidents . . . 
.").  Thus, this evidence is sufficient to render the 
veteran's claim of service connection for a psychiatric 
disorder plausible.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

The Board must conclude that the veteran has submitted 
evidence of a well grounded claim for service connection for 
a depressive disorder.  38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.317 (1999).


ORDER

The veteran's claim for service connection for a disability 
manifested by headaches, including an undiagnosed illness, is 
not well grounded.  The appeal is denied. 

The veteran's claim for service connection for a disability 
manifested by chronic fatigue and/or memory loss is not well 
grounded.  The appeal is denied. 

The veteran's claim for service connection for a disability 
manifested by sleep impairment, including an undiagnosed 
illness, is not well grounded.  The appeal is denied. 

The veteran's claim for service connection for a disability 
manifested by a respiratory disorder, including an 
undiagnosed illness, is not well grounded.  The appeal is 
denied.  

The veteran's claim for service connection for a disability 
manifested by a cardiovascular disorder, including an 
undiagnosed illness, is not well grounded.  The appeal is 
denied. 

The previously denied claim of service connection for a skin 
disorder is reopened.  The claim for service connection for a 
disability manifested by a skin disorder, including an 
undiagnosed illness, is not well grounded.  The appeal is 
denied.  

The veteran's claim for service connection for a depressive 
disorder is well grounded.  To that extent, the appeal is 
granted.  



REMAND

The Board observes that upon psychiatric evaluation during 
the veteran's second period of active service in April 1991, 
it was noted that the veteran "had had a severe episode of 
depression in the past during her high school and had 
attempted suicide."  Adjustment disorder with depressed mood 
was found upon separation from that second period of service 
in May 1991.  In November 1993, VA psychiatric triage and 
screening clinic examination resulted in a diagnosis of "no 
psychiatric illness."  As noted above, however, VA 
examination in May 1997 resulted in a diagnosis of depressive 
disorder, not otherwise specified, with multiple post-
traumatic stress disorder features which started secondary to 
multiple very stressful incidents of perceived injustice 
during the Persian Gulf War.  At her hearing before the RO in 
December 1998, the veteran explained that she has not had as 
much problems with her depressive disorder since she enrolled 
in school.  

In an October 1999 decision, the RO denied the veteran's 
claim for service connection for depression on the basis that 
it existed before her induction into service and that its 
pathology did not increase beyond normal progression during 
service.   

The Board observes that separation examination in October 
1984 following the veteran's first period of service showed 
normal psychiatric findings, and that the veteran's service 
medical records contain no report of examination conducted at 
the time she began her second period of active duty in 
November 1990. 

After reviewing the discrepancies in the evidence currently 
of record, including the evidence summarized above, the Board 
is of the opinion that additional development is warranted 
regarding the questions of whether the veteran currently has 
a psychiatric disorder that is related to service, including 
the underlying questions of whether any psychiatric disorder 
found pre-existed service and, if so, whether it was 
aggravated therein beyond the natural progress of the 
disease.  These are clearly medical questions.  Therefore, 
the Board believes that these questions should be posed to a 
VA psychiatric examiner.  

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1. The RO should contact the veteran and 
request that she identify or submit any 
other evidence that she believes may be 
pertinent to the adjudication of her 
claim of service connection for a 
psychiatric disorder.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.

2.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the existence and/or the nature 
and extent of any psychiatric disorder.  
The claims folder must be made available 
to the examiner.  The veteran's history 
and complaints should be noted, all 
indicated studies should be performed, 
and all clinical findings reported in 
detail.  The examiner should report a 
multi-axial diagnosis identifying all 
current psychiatric disorders, if any.  
The examiner should provide the following 
opinions with a complete rationale for 
any opinion expressed:  

A)  An opinion should be provided as to 
the medical certainty that the veteran 
has a current psychiatric disorder, as 
opposed to a personality disorder, and if 
so whether any psychiatric disorder found 
pre-existed her first or second periods 
of service.  The opinion should identify 
the nature of the psychiatric disorder 
and disclose whether "it is 
undebatable", versus, a "reasonable 
certainty," versus, "as likely as 
not," versus, "unlikely," that it pre-
existed service.  

B)  If it is determined that a 
psychiatric disorder did not pre-exist 
service, an opinion should be given as to 
whether the etiology of the veteran's 
current psychiatric disorder could be 
associated with her period of service, on 
a "likely", versus, "as likely as 
not," versus, "unlikely," basis.

C)  If it is determined that a 
psychiatric disorder did pre-exist 
service, an opinion should be given as to 
whether there was an increase in severity 
of that disability in service beyond its 
natural progress.  This opinion should 
first disclose whether it is "likely", 
versus "as likely as not", versus 
"unlikely", that there was an increase 
in severity in service.  

D)  If it is determined that it was 
either "likely", or "as likely as 
not", that there was an increase in 
severity of any pre-existing psychiatric 
disorder found during service, an opinion 
should be given as to whether that 
increase was consistent with the 
disorder's natural progress.  This 
opinion should be given in terms of 
whether "it is undebatable", versus, a 
"reasonable certainty," versus, "as 
likely as not," versus, "unlikely," 
that the increase in severity was 
consistent with the natural progress of 
the pre-existing psychiatric disorder.  

3.  Then, after undertaking any 
additional development, including 
conducting any other medical examinations 
deemed warranted, and in light of the 
additional evidence obtained pursuant to 
the requested development, the RO should 
readjudicate the issue of entitlement to 
service connection for a psychiatric 
disorder.  

4.  If the benefits sought on appeal are 
not granted to the satisfaction of the 
veteran, she and her representative 
should be furnished with a Supplemental 
Statement of the Case and be provided 
with an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until she is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 


- 22 -


